Citation Nr: 1443797	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis with degenerative joint disease.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for a disability manifested by transient pains in the leg muscles.

4.  Entitlement to an initial disability rating greater than 10 percent for residuals of a right foot/ankle injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1974, and from January 1975 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during a July 2014 videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he sustained injuries to his back and his right shoulder during an automobile accident in March 1982 when he was stationed in Greece.  During the hearing on appeal, he testified that he was hospitalized at the Souda Bay Naval Clinic in Crete for several days.  Two statements in the file confirm that he was involved in a car accident; one from the Veteran's supervisor at the time, and another from a fellow serviceman.  The Veteran's supervisor indicated that he himself had taken the Veteran to the Clinic, where he was kept under observation for four days.  A service treatment record dated April 6, 1982, notes he was in an accident approximately 10 days earlier.  Although the RO requested clinical hospital records from this facility, it is unclear from the request itself whether the correct dates were searched.  In fact, it appears that records from 1985, rather than 1982 were searched.  

Therefore, prior to further review of these two claims, the Board holds that another attempt to obtain these service clinical records reflecting the Veteran's condition and medical care after the accident should be undertaken.  

With regard to the Veteran's claim for a disability manifested by transient pains in the leg muscles, the Board notes that the disability at issue was initially styled as "residuals of bilateral muscle strains in the legs."  However, based upon the Veteran's hearing testimony, which included greater description of the nature of the disability as he perceives it, we have recharacterized it as reflected on the title page of this REMAND, to more accurately portray his complaints and symptoms.  The Board also observes that the Veteran's service treatment records contain several references to muscular pain involving both legs during service, to include a "Charlie horse" pain after playing baseball in 1987 and a diagnosis of muscle strain in 1989.

However, the exact nature of his current disability remains unclear.  His available VA treatment records contain a working diagnosis of "pain in limb."  This diagnosis has been carried along in his medical records, in a portion of the record intended to give medical care providers a quick summary of all the Veteran's diagnoses.  It is not clear that "pain in limb" refers to the same disability for which the Veteran is claiming service connection, although it seems probable.  

Unfortunately, the Veteran's available VA medical records are incomplete.  It appears that he began receiving VA treatment in 2008, when he initially established service connection; however, the earliest records available for review are dated in 2011.  In any case, the genesis of the "pain in limb," diagnosis is unclear, as neither the initial assignment of that diagnosis nor the report of the Veteran's intake examination, reflecting his initial visit establishing VA medical care, are available for review.  Therefore, the Veteran's complete VA treatment records should be obtained for review, including those prior to 2011.  His recent treatment records should be updated for the file as well.

The Veteran's VA treatment records are pertinent to his claim for an increased rating as well.  Because the Veteran has perfected an appeal as to the initial disability rating assigned, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection, in this case, July 30, 2007, until the present.

The Veteran has consistently reported receiving primary care treatment from a Dr. S. who is located in his hometown.  No medical records from Dr. S. have been obtained, however.  As the Veteran recently executed another release of information form for Dr. S.'s records, these should be obtained for review by adjudicators, so that decisions about his service connection claims and his increased rating claim may be fully informed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request through official channels all clinical hospital records reflecting treatment at the Souda Bay Naval Clinic/Hospital in Crete for injuries incurred during an automobile accident during the last two weeks of March 1982/first week of April 1982 for inclusion in the claims file.  

2.  The RO should obtain all VA treatment records pertaining to the Veteran from the Dayton VA Medical Center and the Lima Community Based Outpatient Clinic, and all related facilities, from the date of the Veteran's initial visit to establish VA care in approximately 2007-08 through 2011, and from August 2013 to the present for inclusion in the claims file.

3.  The RO should obtain copies of all available medical records reflecting medical treatment provided to the Veteran by Dr. S., from 1990 until the present, for inclusion in the claims file.

4.  After the development requested above has been completed, the RO should again review the record.  If new evidence pertaining to the March 1982 automobile accident is received, the RO should consider whether a VA medical opinion is necessary to resolve the Veteran's claims for service connection for a back disability and a right shoulder disability.  Any further evidentiary development which is apparent at this time should be accomplished prior to further review of the Veteran's claims.  

5.  After the development requested above has been completed, the RO should review the Veteran's complete VA medical records to determine whether the Veteran's leg pains can be attributed to a diagnosed disability, and whether further medical opinion, testing, and/or examination is necessary.  Any further evidentiary development which is apparent at this time should be accomplished prior to further review of the Veteran's claims.  

6.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



